Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to papers filed on 4/2/2021.
Claims 1-3, 5-17 have been amended.
Claim 18 has been cancelled.
Claim 21 has been added.
Claims 1-17 and 19-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (Patent No. US 8,965,460 B1) in view of Lenehan et al. (Pub. No. US 2014/0100991 A1). 
In regards to Claims 1, 8, and 16, Rao discloses:
A method/device comprising: 
an optical device to scan a real-world environment and obtain image data from scanning for displaying augmented reality of the real-world environment; a wearable display device to display the augmented reality; (column 6, lines 52-54;  column 4, lines 64-65; column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4)
one or more processors; and a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the one or more processors to: (column 3, lines 32-63) 
scanning, by an optical device of a wearable device, a real-world environment and obtaining image data from the scanning for displaying augmented reality, the augmented reality displayed via a display device of the wearable device; (column 6, lines 52-54, “…use their…glasses or mobile phone to assess the value of all objects within a home or environment…”; also column 4, lines 64-65, shows the ability to take a series of pictures or video, which can also be used to scan an environment and obtain image data obtaining to the real-world environment); column shows augmented reality being overlaid on physical items in the image, including overlay items that can be interacted with by the user/wearer) 
recognizing, within the image data obtained for displaying the augmented reality, one or more items that exist in the real-world environment; (column 4, line 64-column 5, line 11, the device identifies, via the image data, an object in the environment (within the environment captured in the image data) that is touched by an individual); column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality in conjunction with the real world image (as described above)) 
accessing, by one or more processors, an item catalog to determine an estimated current value forvalues are determined for items that are recognized from image data obtained by scanning a real-world environment; column 6, lines 42-44, shows data being pulled in from exchanges that provide price data (comparable in function to “catalogues”); column 32, lines 18-35, shows additional examples of retrieving current price data for an object in an image) 
displaying the estimated current value in association with the recognized item within the augmented reality; (column 6, lines 42-51; column 5, lines 19-21; column 32, lines 18-35, retrieved price data is displayed along with item data on the device; column 26, lines 31-32, shows values/prices being overlaid on physical objects (additional examples of overlaying augmented information on physical objects in a real-world image can be found in column 17-18 and 34-36, descriptions of Fig. 24-28) 
a user can place an item with an identified price on an auction site for sale (an auction site and/or used market data source being comparable to a catalog) for display within the augmented reality (column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality being overlaid on physical items in the image, including overlay items that can be displayed and interacted with by the user/wearer)
receiving user input selecting the control; (column 6, lines 38-48, a user provides input (creates a data table of item information) that is then used to place items on auction sites (“activates control” to list the items))
responsive to receiving the user input selecting the control: 
capturing a photo of the recognized item using the optical device of the wearable device; (column 4, lines 64-65, photos are captured using a camera included in the optical device (glasses)) 
causing a listing for the recognized item to be submitted to the item catalog (column 5, lines 16-21; column 6, lines 42-48, as described above), the listing including a portion of the image data that captures the item [or photo]. (column 6, lines 27-34, shows that the information regarding an object and units value being associated with the captured image (“…the images are annotated with content acquired from an internet server or local object…”)
Rao discloses the displaying of an estimated current value with an item on a device, as described above.  Rao also discloses the ability to set thresholds (column 6, lines 45-48, “aspiration price”).  Rao does not explicitly disclose that the estimated in response to determining that the estimated current value is more than the threshold value.  However, Lenahan teaches:
responsive to determining that the estimated current value is more than a threshold value, displaying the estimated current value; ([0194]; [0195], shows the system determining whether the values of items in the user’s inventory exceed a threshold, and if so, the items are suggested to the user for sale; FIG. 53; [0179]; [0186], additional material showing inventory items being displayed along with values; Note: the device in Lenahan is comparable to the device used in Rao, see [0179], “…the user may use the mobile marketplace application 134 and a mobile imaging application executing on the client device 106 to capture images of products…”; [0107], “…a wearable computing device such as glasses or a wristwatch…”; [0193]; a threshold can be set (“sell price”) to which estimated current value (“market value”) is compared) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao so as to have included [element] as taught by Lenahan in order to increase convenience and time saving measures by allowing the system to automatically monitor the values and advise the user when to sell (Lenehan [0191]-[0194]). 
Rao/Lenahan does not explicitly disclose contact information for the user of the wearable device being include with a listing for the item.  Rao and Lenehan both disclose user profiles being associated with wearable devices (Rao, at least column 18, lines 59-63; Lenahan, at least [0121].  Additionally Lenehan teaches profile information being used in conjunction with the system for item listings ([0121], “…marketplace applications…generate and maintain a user profile for each user of the networked system…Each user profile comprises a user data that describes aspects of a particular user…may include to demographic data, user preferences, user activity and user account information…may be configured to monitor, track, and record the activities and interactions of a user, using one or more devices…within the context of the network system…user data may include…items added to a user wish list or watch list, items added to an electronic shopping cart, items that the uses own…”) and profiles including contact information ([0123], “The demographic data included as part of the user profile may include information describing one or more characteristics of a user. Demographic data may, for example, include…contact information….”). 
	It would have been obvious to one of ordinary skill in the art to have included the contact information in the item listing.  The level of skill disclosed in Rao and Lenehan demonstrate the following abilities:
(a) to associate profiles with wearable devices,
(b) to include contact information in profiles,
(c) to associate profile data with item listings in a marketplace, and
(d) to use the wearable devices to post listings of items in a marketplace
One of ordinary skill in the art who understood how to associate user profile data into a listing of an item using would understand how to incorporate contact information into the item listings, because the type (or label) of the profile information used does not significantly affect the manner in which the activities are performed.  As can be seen in the art, all of the necessary elements and skills that are required to perform this are present.  Therefor one of ordinary skill in the art at the time of filing would have 
In regards to Claim 15, Rao discloses:
wherein the threshold value is defined by a setting set by the user. (column 6, lines 45-48, user can set the aspiration price)
Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hosoya et al. (A Mirror Metaphor Interaction System: Touching Remote Real Objects in an Augmented Reality Environment).
In regards to Claims 16 and 21, Rao discloses:
wherein the computer-readable instructions further cause the one or more processors to: configure the control for display; (column 5, lines 16-21; column 6, lines 42-48, a user can place an item with an identified price on an auction site for sale (an auction site and/or used market data source being comparable to a catalog; column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality being overlaid on physical items in the image, including overlay items that can be interacted with by the user/wearer)
receive user input selecting the control (column 6, lines 38-48, a user provides input (creates a data table of item information) that is then used to place items on auction sites (“activates control” to list the items))
in response to receiving the user input selecting the control, cause a listing for the recognized item to be submitted to the item catalog, the listing including a portion of photos are captured using a camera included in the optical device (glasses); column 5, lines 16-21; column 6, lines 42-48, as described above; column 6, lines 27-34, shows that the information regarding an object and units value being associated with the captured image (“…the images are annotated with content acquired from an internet server or local object…”; column 6, lines 38-48, a user provides input (creates a data table of item information) that is then used to place items on auction sites (“activates control” to list the items))
Although Rao/Lenehan include the ability to control functions in the augmented reality by touching controls and/or making gestures in the air (column 14, lines 29-34), Rao/Lenehan does not explicitly disclose these gestures and touches being a “virtual touch of a control”.  However, Hosoya teaches the ability to virtually touch the control (The reference allows a user to “touch” CG objects in an augmented reality without physically touching a display (or any other physical object), including interacting with control and making selections (such as menus); this material is addressed in all sections of the two page reference; Abstract, “…the user can “touch” objects without making direct contact with the display. The “touched” object displays a menu or works directly.”; 2. Mirror Metaphor Interaction System, “…no direct contact with the display. When the user “touches” an object, a command menu pops up from just the target object’s position. The commands can be hierarchical, and the direction in which they appear is controlled by the motion of the hand; that is, the user can extend the menu list any desired in direction.”; see also 3. Demonstration, 4. Conclusion, and Figure 2)

Rao/Lenehan discloses a “base” method/system in which users interact with controls in a virtual/augmented reality environment in order to make selections, as shown above.  Hosoya teaches a comparable method/system in which interact with controls in a virtual/augmented reality environment in order to make selections, as shown above.  Hosoya also teaches an embodiment in which users have the ability to virtually touch a control, as shown above.  One of ordinary skill in the art would have recognized that the adaptation of the ability to virtually touch the control to Rao/Lenehan could be performed with the technical expertise demonstrated in the applied references and would result in an improved system that would allow additional controls over interactions with virtual/control objects that are not limited to interactions with physical objects. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").  Although Rao/Lenehan does not explicitly disclose this feature, Rao/Lenehan does disclose the necessary technology and expertise to perform this feature (the ability to control functions in the augmented reality by touching controls and/or making gestures in the air, as described above).  One of ordinary skill in the art would have recognized the elements and skill provided in Rao/Lenehan and understood how to use them to perform the techniques of Hosoya without altering the primary functions or results of the Rao/Lenehan invention.

Claims 2-4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hamo et al. (Pub. No. US 2014/0040004 A1).
In regards to Claims 2 and 9, Rao/Lenahan disclose a current value compared to a threshold value, as discussed above.  Rao/Lenahan does not explicitly disclose, but Hamo teaches:
calculating the threshold value as a predetermined percentage of an average sales price of the recognized item over a predefined period of time. ([0024])
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included calculating the threshold value as a predetermined percentage of an average sales price of the item over a predefined period of time, as taught by Hamo, in order to allow a seller to have control over the sale price of an item so that the seller can receive the price they desire (Lenahan, [0190]-[0194]; Rao, column 6, lines 45-46, “aspiration price” as discussed above). 
In regards to Claims 3 and 10, Rao/Lenahan disclose a current value compared to a threshold value, as discussed above.  Rao/Lenahan does not explicitly disclose, but Hamo teaches:
wherein the predetermined percentage is defined by an electronic commerce system that maintains the recognized item catalog. ([0024], “The time periods and the configured percentages may be varied by a user or the online shopping system …”; Note: Although the reference also recites “Alternatively, the method may use a threshold value instead of a percentage…”, this “alternative” threshold is presented as a set number used for a target, however, it is noted that the percentage is also used as set target and also represents a threshold, regardless of the terminology used)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included wherein the predetermined percentage is defined by an electronic commerce system that maintains the item catalog, as taught by Hamo, in order to allow a seller to have control over the sale price of an item so that the seller can receive the price they desire (Lenahan, [0190]-[0194]; Rao, column 6, lines 45-46, “aspiration price” as discussed above). 
In regards to Claims 4 and 11, Rao/Lenahan disclose a current value compared to a threshold value and users interacting with the system using wearable devices, as discussed above.  Rao/Lenahan does not explicitly disclose, but Hamo teaches:
wherein the predetermined percentage is defined by the user of the wearable device. ([0024], “The time periods and the configured percentages may be varied by a user or the online shopping system …”; Note: Although the reference also recites “Alternatively, the method may use a threshold value instead of a percentage…”, this “alternative” threshold is presented as a set number used for a target, however, it is noted that the percentage is also used as set target and also represents a threshold, regardless of the terminology used)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included wherein the predetermined percentage is defined by the user of the wearable device, as taught by Hamo, in order to allow a seller to have control over the sale price of an item so that the “aspiration price” as discussed above). 
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Hamo in further view of Reisman (Pub. No. US 2011/0295722 A1).
In regards to Claims 5 and 12, Rao/Lenahan/Hamo disclose calculating the threshold value as a predetermined percentage of an average sales price of the item over a predefined period of time, as described above.  Rao/Lenahan/Hamo does not explicitly disclose, but Reisman teaches:
wherein the predetermined percentage is defined for a category of items to which the recognized item belongs. ([0114], calculates the average price that a user pays for items (measures payments for songs out of a number of songs purchased), thresholds are determined for percentages of average costs and each category can be provided a different threshold, each category can then have a breakpoint (threshold limit for making comparisons and decisions), also includes time periods (buying/pricing cycles) during which items were purchased) 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have further modified the system of Rao/Lenahan/Hamo so as to have included wherein the predetermined percentage is defined for a category of items to which the item belongs, as taught by Reisman.
Rao/Lenahan/Hamo discloses a “base” method/system in which the current value of an item is determined based on algorithms applied to prices of similar items over a period of time, as shown above.  Reisman also teaches a comparable method/system in .  
Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of official notice.
In regards to Claims 6 and 13, Rao/Lenahan disclose the above method/system for accessing catalogs and determining values of items.  Rao/Lenahan does not explicitly disclose wherein accessing the item catalog to determine the estimated current value is based on a determination that the item has not been used in a predefined period of time. However, the values of an item being effected by the fact that the item has not been used is old and well known to those of ordinary skill in the art, and official notice to that effect is hereby taken.  For example, it is common for items that have not been opened and remain in their original, sealed packaging being valued higher than opened copies to be valued higher and receive higher resale values.
In the above example of an item in original unsealed packaging, that item would remain unused for any period of time for which it was unopened, therefore it would be obvious to one of ordinary skill in the art that the item would have remained unused for predefined period of time.  Factors such as condition and “wear and tear” on an item is well-known to effect its resale value.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included wherein accessing the item catalog to determine the estimated current value is based on a determination that the item has not been used in a predefined period of time in order to provide accurate valuations using common and known techniques broadly accepted by resale communities (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
It is also noted that Rao also discloses the measurement of the number of times that an item has been touched or used and the ability to record times (such as “time of day”) (column 5, lines 16-21; column 8, lines 1-3).  The data collected about how many times an item is touched or used would also include items that were not touched or used and the collected data would indicate this.  This measurement of lack of touch/use combined with timestamps may potentially be used to determine time period for which an item was unused/untouched.  Although Rao does not explicitly state this use of the collected data, it is recited here as additional motivation for the above combination.  Rao discloses the ability to collect forms of data that are related to, and could be used for, the above determination of value.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Lenehan in further view of Painter et al. (Pub. No. US 2018/0204173 A1).  
In regards to Claim 7, Rao/Lenahan disclose a system that determines the current value of items for sale and users interacting with items being valued  (including how many times an item is “touched” or used), as discussed above.  Rao/Lenahan does not explicitly disclose, but Painter teaches:
wherein accessing the item catalog to determine the estimated current value is based on a determination that the recognized item has been used a number of times in a predefined period of time, the number of times being less than a threshold number of times established for infrequent use.  ([0092], shows the number of miles being driven in a year directly effecting the value of the item as determined by the system/model)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included accessing the item catalog to determine the estimated current value is based on a determination that the item has been used a number of times in a predefined period of time, the number of times being less than a threshold number of times established for infrequent use, as taught by Painter, in order to incorporate depreciation data for an item into its current value (Painter, [0092]).  It is also noted that the use of depreciation value is a common, well-known, and historically used technique for valuing items.
	Although Painter does not explicitly disclose specific “number of times” that an item is used, the material in Painter teaches that the frequency of use in a predetermined time period of an item can directly affect its value, such a more 
In regards to Claim 14, Rao/Lenahan disclose a system that determines the current value of items for sale and users interacting with items being valued  (including how many times an item is “touched”), as discussed above.  Rao/Lenahan does not explicitly disclose, but Painter teaches:
wherein the threshold value is adjusted based on contextual data, the contextual data comprising one or more of a frequency of use of the recognized item ([0092], shows the number of miles being driven in a year directly effecting the value of the item as determined by the system/model), a condition of the item, or a sales history for a user of the device.  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to have modified the system of Rao/Lenahan so as to have included ([0092], shows the number of miles being driven in a year directly effecting the value of the item as determined by the system/model), as taught by Painter, in order to incorporate depreciation data for an item into its current value (Painter, [0092]).  It is also noted that .
Claims 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in further view of Inamdar (Pub. No. US 2010/0125525 A1).
In regards to Claim 17, Rao discloses:
A method/device comprising: 
recognizing, within image data of a real-world environment obtained by an optical device of a wearable device and used for displaying augmented reality of the real-world environment, an item that exists in the real-world environment, the augmented reality displayed on a display device of the wearable device; (column 4, line 64-column 5, line 11, the device identifies, via the image data, an object in the environment that is touched by an individual; column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality being overlaid on physical items in the image, including overlay items that can be interacted with by the user/wearer; see also: column 6, lines 52-54, “…use their…glasses or mobile phone to assess the value of all objects within a home or environment…”; also column 4, lines 64-65, shows the ability to take a series of pictures or video, which can also be used to scan an environment);)
accessing, an item catalog to determine an estimated current value for the item; (column 6, lines 49-51; column 5, lines 19-21, values are determined for items in an environment; column 6, lines 42-44, shows data being pulled in from exchanges that provide price data (comparable in function to “catalogues”); column 32, lines 18-35, shows additional examples of retrieving current price data for an object in an image)
retrieved price data is displayed along with item data on the device; column 26, lines 31-32, shows values/prices being overlaid on physical objects (additional examples of overlaying augmented information on physical objects in a real-world image can be found in column 17-18 and 34-36, descriptions of Fig. 24-28) 
displaying a control within the augmented reality that is selectable by a user of the wearable device for listing the item for sale in the item catalog. (column 5, lines 16-21; column 6, lines 42-48, a user can place an item with an identified price on an auction site for sale (an auction site and/or used market data source being comparable to a catalog) for display within the augmented reality (column 30, lines 57-62; Fig. 15; column 1, line 62-column2, line 4, shows augmented reality being overlaid on physical items in the image, including overlay items that can be interacted with by the user/wearer
Rao discloses the above method/system for identifying items and adding them to a catalog.  Rao does not explicitly disclose, but Inamdar teaches:
accessing, by one or more processors, information associated with an item catalog to determine that a number of sales of the item during a recent predefined period of time is greater than a threshold number of sales;  ([0044]-[0047], shows the number of purchases of an item being used to determine a price of an item, including predestined thresholds of sales that affect the price, the sales are measured for a time period leading up to the determination of value (“time remaining”))
determining an estimated current value for the item ([0044]-[0047], shows the number of purchases of an item being used to determine a price of an item, including predetermined thresholds of sales that affect the price, the sales are measured for a time period leading up to the determination of value (“time remaining”))
One of ordinary skill in the art would have recognized that applying the known technique of Inamdar would have yielded predictable results.  It would have been recognized that applying the technique of Inamdar to Rao would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sale item valuation features into similar systems.  Further, using a method for determining value of a sale item based on number of sales in conjunction with a system for listing items for sale in a catalog, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow the use of common techniques, such as bulk sales, to provide a better value for a sale item to a consumer.  One of ordinary skill in the art would recognize that the valuation process in Applicant’s claims is merely performed on an item in the catalog and would therefore understand that the method of Inamdar could simply be performed on items that are placed in the catalog of Rao without either invention interfering with the processing of the other.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
In regards to Claim 19, Rao discloses:
a user provides input (creates a data table of item information) that is then used to place items on auction sites (“activates control” to list the items))
in response to receiving the user input that activates the control: 
capturing a photo of the item using the optical device of the wearable device; (column 4, lines 64-65, photos are captured using a camera included in the optical device (glasses))
causing a listing for the item to be submitted to the item catalog (column 5, lines 16-21; column 6, lines 42-48, as described above), the listing including a portion of the image data that captures the item [or photo]. (column 6, lines 27-34, shows that the information regarding an object and units value being associated with the captured image (“…the images are annotated with content acquired from an internet server or local object…”)
In regards to Claim 20, Rao discloses:
receiving user input to enter an operation mode that enables the estimated current value to be displayed (column 32, lines 285-32,  shows image input enabling the display of current value; additionally, it is also noted that the reference discloses multiple manners of inputs and controls (see also column 3-4) and multiple modes that can “enable” and result in the display of the current value (see columns 4-5 as discussed above), the claim element is claimed very broadly and simply requires the enablement of the display, for example, the simple act of turning on the device could represent a user input that enters an operational that makes the display of the current price possible (enables the display). 

Additional Identified Prior Art
Worley, III et al. (Patent No. US 9,921,641 B1, Patent No. US 9,996,972 B1, Patent No. US 10,008,037 B1).  An augmented reality environment allows interaction between virtual and real objects. By monitoring user actions with the augmented reality environment various functions are provided to users. Users may buy or sell items with a gesture, check inventory of objects in the augmented reality environment, view advertisements, and so forth.
Hürst et al. (Gesture-based interaction via finger tracking for mobile augmented reality).  Discloses the ability to “virtually touch” objects in a virtual/augmented reality environment including the use of “finger tracking” (see at least Fig. 3 and following description (pages 5-6); page 8-9, body/finger tracking)


Response to Arguments
Applicant’s arguments filed 4/2/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant’s remarks were not fully persuasive, however, these remarks (in combination with discussions form the previous Applicant-initiated interview) were able to lead the Examiner to identify/review additional material in the disclosure that Examiner believes to be relevant to the 101 consideration.
necessarily tied to the machine and/or would not require the machine in order to be performed and obtain the desired outcome.
However, when reviewing Applicant’s remarks regarding practical application and technological improvements, Examiner consulted the specification for material that would further support these arguments.  Examiner found material that may be used as evidence to describe a practical use of the particular machine for the particular set of activities.  In at least [0003] and [0025]-[0027] of the filed specification, there is material describing the benefits and uses of the claimed invention.  In addition to describing the efficiency of the data collection and processing in saving computer resources (processing cycles, memory, and network bandwidth), there are also indications of user efficiency and convenience.  For example, the use of the wearable device to perform the functions in the virtual/augmented reality environment provides a more efficient way to collect, organize and track information regarding the user’s objects (including 
The specification describes the use of the claimed invention to avoid “…spend[ing] a considerable amount of time sorting through and/or understanding virtual content that is of no interest, or little interest, to the user.”.  This process can help save the user time and effort in collecting and sorting through data to identify objects worth selling and identifying and sorting through data related to those objects and their value (sales data, demand data, market data, etc.).  It may also save time and effort by avoiding the time and resources to process and review large amounts of information obtained about an object by the user, that may include information that is repetitive, unrelated, falsely positive, etc. (“…content that is of no interest, or little interest, to the user… inadvertent or incorrect user input…”).  
Examiner believes that this reduction in the amount of time, effort, and resources (both on the level of computing resources and human effort) provides a practical application of the claimed invention by streamlining the process to provide a more efficient and convenient method/system for data collection, processing, and listing of sales related data by significantly reducing the amount of time and effort by the user and computing resources.  For example, aside from reducing the amount of time used to process the an object from value determination to sales listing, it would also allow users to process more objects efficiently in a shorter amount of time, and provides a tracking feature that can avoid re-obtaining and/or re-processing information as market data changes over time (see additional material in at least [0008]).
II. Rejection of Claims under 35 U.S.C. §103
It is noted that many of the amendments, although altering the language of the claim elements, did not necessarily change the scope of the claims.  The claim language has been updated to reflect the new language and minor edits were made to the rejection citations as needed, however, these changes did not significantly affect the application of the prior art.  Based on the previous interview discussion with Applicant regarding claim interpretation and inventive concept, Applicant’s attention is drawn to Claims 16 and 21 and the considerations regarding the new material provided in those claims.
Claim 1: Applicant argues that Rao does not disclose selection of a control to list an item, but rather only indicates a “willingness to sell”.  The “willingness to sell object at an offer price” represents data that is included in the data table of metadata related to an object/sale.  However, the reference then states that the system can be used to post the item for sale (“…objects may be automatically placed on an internet auction for immediate sale…”).  The “willingness to sell” is part of the data that is collected input, and/or used to determine sales postings and characteristics.  For example ““willingness to sell” would represent data used to determine whether or not to list the item for sale.
Applicant argues that selecting a control for listing an item for sale would “change the principle operation” of Rao because it “obviates the need for the owner to manually post these items on an online exchange”.  This is unclear to Examiner because Examiner has not found any material in Rao that indicates it is intended for (or limited to) manually entering items for sale by a user.  Additionally, this reads on Applicant’s claims which are also intended to obviate the need for manual entry of sales listing removing, avoiding, or preventing a need or difficulty).  It is unclear how/why removing, avoiding, or preventing the need to manually enter sales listings would change the principle operation of Rao which is an automated system for collecting sales data and posting sales listings.
Claims 8 and 17: Applicant’s remarks for these claims are similar to those of Claim 1 and are therefore subject to the same response as provided for Claim 1 (see above).
Applicant attempts to traverse the Officially Noticed material, however, the traversal is insufficient because Applicant does not provide any evidence showing that the material is NOT old and well known in the art as required by the MPEP.  An insufficient traversal of officially noticed material automatically renders that material to be admitted prior art.  Applicant is advised to review MPEP 2144.03 in its entirety before responding to the above remarks.
Applicant is reminded that adequate traversal is a two step process.  First, Applicant(s) must state their traversal on the record.  Second and in accordance with 37 C.F.R. 1.111(b) which requires Applicant(s) to specifically point out the supposed errors in the Office Action, Applicant(s) must state why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.  In this application, Applicant(s) have failed both steps.  Regarding step (1), Applicant’s traversal is inadequate because it was not timely raised.  See 37 CFR 1.111(b) and MPEP 2144.03.  In addition, Applicant(s) have failed step (2) since they have failed to argue why the Official Notice statement(s) are not to be considered common knowledge or well known in the art.  Because Applicant(s)' traversal is inadequate, the Official Notice statement(s) are taken to be admitted as prior art.  See MPEP 2144.03.
Specifically, it has been taken as Admitted Prior Art (or “APA”) that utilizing a 'location' or 'industry' attribute as the only constraint, or as one of several constraints, in job search querying, was old and well known in the art at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        May 22, 2021

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624